This appeal is from a final decree cancelling a deed and mortgage and requiring the return of Nine Thousand Dollars with interest, being the amount of the *Page 688 
cash payment made on the lands described in the deed and mortgage.
To the bill of complaint, appellant, Okeechobee Company, a Florida corporation interposed a plea of privilege claiming the right to be sued in Okeechobee County where its office and principal place of business is located. The order overruling this plea is the premise for the first assignment of error.
The record discloses that the office and principal place of business of appellant, Okeechobee Company, is located in Okeechobee County, that it is a domestic corporation, that at the time the sale brought in question was made appellant had a representative who was operating a branch office at Miami in Dade County, Florida, that the sale was actually negotiated at Miami but that the deed and mortgage were executed at the home office and that the Miami office was suspended long prior to the bringing of this suit which was in fact brought in Dade County.
Section 2582 Revised General Statutes of 1920 (Section 4222 Compiled General Laws of 1927) provides that suits against domestic corporations shall be commenced only in the county (or justice district) where such corporation shall have or usually keep an office for the transaction of its customary business, or where the cause of action accrued, or where the property in litigation is.
We think that in view of this statute the plea of privilege should have been sustained. The office at Miami was a mere temporary affair conducted by selling agents of appellant for their convenience. The "property in litigation" was located in Okeechobee County, and while the sale was negotiated through the Miami office it was actually consummated at the Okeechobee office. "An office for the transaction of its customary business" as applied to a domestic corporation must have reference to its home office, permanent office, or office through which its principal *Page 689 
business is transacted. It would not apply to a temporary office conducted by an agent for his convenience which is subject to abandonment at any time.
The denial of the plea of privilege was error that was jurisdictional for which the cause must be and is hereby reversed though it is not out of place to state that the record and other assignments have been examined and the final decree of the chancellor is found to be amply supported.
Reversed.
BUFORD, C.J., AND WHITFIELD AND ELLIS, J.J., concur.
BROWN AND DAVIS, J.J., concur in part and dissent in part.